In a proceeding pursuant to Family Court Act article 5 to establish paternity and for an order of support, the appeal is from an order of the Family Court, Westchester County (Facelle, J.), dated June 20, 1985, which, after a hearing, adjudged the appellant to be the father of the child.
Appeal taken as of right dismissed, without costs or disbursements; no appeal lies as of right from an order of filiation entered in a proceeding in which an order of support is requested (Family Ct Act § 1112; Matter of Jane PP. v Paul QQ., 64 NY2d 15; Matter of Harstein v Mike S., 107 AD2d 684).
The notice of appeal is deemed an application for leave to appeal from the order of filiation dated June 20, 1985. Leave to appeal granted (see, Family Ct Act § 1112 [a]).
Upon appeal by permission, order affirmed, with costs.
The appellant’s paternity was established by clear and convincing evidence (see, Matter of Commissioner of Social Servs. [Patricia A.] v Philip De G., 59 NY2d 137, 141-142). HLA test results indicated that there is a 99.97% probability that the appellant is the child’s father. Further, HLA test results combined with testing for other genetic markers indicated a 99.39% likelihood of paternity, and the hearing court credited the testimony of the child’s mother as to the essential elements of proof necessary to sustain the petition (see, Matter of Harstein v Mike S., supra, p 685).
We have considered the appellant’s remaining contentions and find them to be lacking in merit. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.